Exhibit 10.51

 

 [logo.jpg]

Xenetic Biosciences, Inc.



40 Speen Street,

Suite 102

Framingham, MA 01701

t 781-778-7720

e info@xeneticbio.com

 

 

[DATE]

[NAME]

[ADDRESS]

 

Re: Board of Directors Appointment

 

Dear [_____________]:

 

This Letter Agreement (the “Agreement”) is to confirm the terms of your proposed
appointment on [___________] as a non-employee, [independent] Director of the
Board of Directors (the “Board”) of Xenetic Biosciences, Inc. (the “Company”).

 

Overall, in terms of time commitment, we expect your attendance at all the
meetings of the Board and meetings of such committees of the Board that you will
be appointed to (as applicable). In addition, you will be expected to devote
appropriate preparation time ahead of each meeting. By accepting this
appointment, you have confirmed that you are able to allocate sufficient time to
meet the expectations of this position.

 

1.     Consideration. For and in consideration of the services to be performed
by you, the Company agrees to compensate you as follows:

 

1.1Director Fee. A director fee equal to $[_______] per annum, payable quarterly
(the “Board Meeting Fee”) will be the cash compensation for your role as a
director, as well as any Board committees, as chair or as a member, you may
participate.

 

1.2Stock Option. Subject to all approvals required by law, the Company will
grant you, pursuant to an equity incentive plan or such other plan to be adopted
by the Company from time to time (the “Plan”) and upon such terms and conditions
as determined by the Compensation Committee or the Board (as applicable), an
option to purchase [________] shares of common stock of the Company at a strike
price determined by the closing price of the common stock on the date of such
grant (the “Initial Option”). This option shall be exercisable as provided
herein and shall vest [quarterly over twelve months] so long as you are a member
of our Board. An additional option to purchase [____] shares of Company common
stock shall be granted for service each year at the date of the Company’s Annual
Meeting of Shareholders commencing with the [____] Annual Meeting of
Shareholders (together with the Initial Option, the “Options”). The exercise
price shall be determined by the closing price of the common stock on the date
of such grant.

 

If your service on the Board is terminated or ends for any reason, all granted
Options that have not vested shall be forfeited, and any Options that have
vested, but have not been exercised, may be exercisable by you any time within
three (3) months following the termination of your Board position (the
“Termination Exercise Period”). Any Options that are not exercised within the
Termination Exercise Period shall expire immediately.

 

A.              Term of Options. All Options, if and to the extent vested
according to Section 1.2 above, shall be in effect for a period of 10 years
commencing immediately after the granting of all Options granted to you under
this Agreement, and shall expire immediately thereafter, unless terminated
sooner as provided in Section 1.2. Without derogating from the aforesaid, if the
Plan that shall be approved by the Company shall include additional provisions
related to expiration of Options, such provisions shall also apply with respect
to all Options granted to you under this Agreement.

 

B.              Vesting. All Options granted to you shall vest as provided in
Section 1.2.

 

C.              Price. The exercise price of the Options shall be equal to the
Company’s closing stock price on the date of your grant.

 

D.              General. All Options granted to you shall be in effect subject
to your continuous service as a Director and subject to the terms and conditions
of the Company’s Plan, including such terms related to vesting and expiration,
and subject to such terms and conditions as will be approved by the Company, at
its sole discretion. In case of contradiction between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan shall
supersede.

 

 

 



 1 

 

 

E.               Certain Representations. You represent and agree that you are
accepting the option to purchase shares of the Company’s common stock being
issued to you pursuant to this Agreement for your own account and not with a
view to or for sale of distribution thereof. You understand that the securities
are restricted securities and you understand the meaning of the term “restricted
securities.” You further represent that you were not solicited by publication of
any advertisement in connection with the receipt of the shares and that you have
consulted tax counsel as needed regarding the shares.

 

1.3The Company agrees to reimburse you for out-of-pocket expenses incurred by
you in connection with your service, including out-of-pocket expenses,
transportation, and airfare on the Company’s business, provided that such
expenses are against original and valid receipts (the “Expenses”).

 

1.4Payment of the Expenses, as applicable, shall be made against your itemized
invoice following the receipt of the relevant invoice, which invoice shall be
submitted to the Company within seven (7) days of the end of each calendar month
during the term of this Agreement.

 

1.5For the avoidance of any doubt, the Board Meeting Fee and the Options
(subject to their terms) and the aforementioned Expenses constitute the full and
final consideration for your appointment, and you shall not be entitled to any
additional consideration, of any form, for your appointment and service.

 

2.The term of your appointment as a non-employee, [independent] director of the
Company shall be for one year or until the next Annual Meeting of Shareholders
and shall be renewable on a yearly basis by vote of the shareholders or
appointment by the Board.

 

3.You will undertake such travelling as may reasonably be necessary for the
performance of your duties, including travelling for Board meetings and site
visits if required.

 

4.You will undertake such duties and powers relating to the Company and any
subsidiaries or associated companies (the “Group”) as the Board may from time to
time reasonably request. The Board as a whole is collectively responsible for
promoting the success of the Company by directing and supervising the Company’s
affairs, inter alia, as follows:

 

4.1Providing entrepreneurial leadership of the Group within a framework of
prudent and effective controls which enable risk to be assessed and managed; and

 

4.2Setting the Group’s strategic aims, ensuring that the necessary financial and
human resources are in place for the Group to meet its objectives and reviewing
management performance; and

 

4.3Setting the Group’s values and standards and ensuring that its obligations to
its shareholders and others are understood and met, including, but not limited
to:

 

A.              Managing conflicts of interest that may arise in Board meetings;
and

 

B.              Ensuring that all Board members are acting in the best interests
of all shareholders.

 

5.Confidential Information.

 

5.1You undertake to the Company that you shall maintain in strict
confidentiality all trade, business, technical or other information regarding
the Company, the Group, its affiliated entities and their business affairs
including, without limitation, all marketing, sales, technical and business
know-how, intellectual property, trade secrets, identity and requirements of
customers and prospective customers, the Company’s methods of doing business and
any and all other information relating to the operation of the Company
(collectively, the “Confidential Information”). You shall at no time disclose
any Confidential Information to any person, firm, or entity, for any purpose
unless such disclosure is required in order to fulfill your responsibilities as
director. You further undertake that you shall not use such Confidential
Information for personal gain.

 

 

 



 2 

 

 

“Confidential Information” shall not include information that (i) is or becomes
part of the public domain other than as a result of disclosure by you, (ii)
becomes available to you on a non-confidential basis from a source other than
the Company, provided that the source is not bound with respect to that
information by a confidentiality agreement with the Group or is otherwise
prohibited from transmitting that information by a contractual legal or other
obligation, or (iii) can be proven by you to have been in your possession prior
to disclosure of the information by the Company.

 

In the event that you are requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or other process) to disclose any Confidential Information,
it is agreed that you, to the extent practicable under the circumstances, will
provide the Company with prompt notice of any such request or requirement so
that the Company may seek an appropriate protective order or waive compliance
with this Section 5. If a protective order or the receipt of a waiver hereunder
has not been obtained, you may disclose only that portion of the Confidential
Information which you are legally compelled to disclose.

 

6.Blackout Period. You understand that we have, or intend to have, a policy
pursuant to which, among other restrictions, no officer, director or key
executive (or any of their affilaites) may engage in transactions in our stock
during the periods commencing at the close of business on the 15th day before
the end of each fiscal quarter and ending after markets close on the second full
trading day after the financial information for the then-current quarter has
been publicly released, subject to the terms and conditions of the Company’s
policy.

 

7.Term and Termination.

 

7.1Subject to Section 7.2 hereunder, this Agreement and appointment shall
terminate immediately and without claim for compensation on the occurrence of
any of the following events:

 

A.              If you resign as a Director of the Company for any reason;
and/or

 

B.              If you are removed or not re-appointed as a Director of the
Board at an Annual Meeting of Shareholders of the Company in accordance with the
requirements of the Business Corporation Law of the State of Nevada and/or any
other applicable law or regulation and/or the Company’s Articles of
Incorporation; and/or

 

C.              If you have been declared bankrupt or made an arrangement or
composition with or for the benefit of your creditors; and/or

 

D.              If you have been disqualified from acting as a Director
(including, but not limited to, an event in which you are declared insane or
become of unsound mind or become physically incapable of performing your
functions as Director for a period of at least sixty (60) days); and/or

 

E.               If an order of a court having jurisdiction over the Company
requires you to resign.

 

6.2Any termination of this Agreement shall be without payment of damages or
compensation (except that you shall be entitled to any accrued Board Meeting
Fees or Expenses properly incurred under the terms of this Agreement prior to
the date of such termination).

 

7.The Company will put directors’ and officers’ liability insurance in place
within sixty (60) days of this Agreement, if not already in place, and will use
commercial reasonable efforts to maintain such insurance coverage for the full
term of your appointment.

 

8.On termination of this appointment, you shall return all property belonging to
the Group, together with all documents, papers, disks and information, howsoever
stored, relating to the Group and used by you in connection with your position
with the Company.

 

9.Subject to the proper performance of your obligations to the Company under
this Agreement and any applicable law, the Company agrees that you will be free
to accept other appointments, directorships and chairmanships provided that:

 

 

 



 3 

 

 

9.1They do not in any way conflict with the interests of the Company or any
member of the Group; and

 

9.2They do not restrict you from devoting the necessary time and attention
properly to services to be performed under this Agreement; and

 

9.3In the event that you become aware of any potential conflicts of interest,
these must be disclosed to the Chairman and/or the Chief Executive Officer (the
“CEO”) of the Company as soon as they become apparent.

 

10.The performance of individual Directors, the Chairman and the Board and its
committees is evaluated annually. If, in the interim, there are any matters
which cause you concern about your position, you should discuss them with the
Chairman and/or the CEO as soon as is appropriate.

 

11.In addition to any right pursuant to applicable law, occasions may arise when
you consider that you need professional advice in the furtherance of your duties
as a director. Circumstances may occur when it will be appropriate for you to
seek such advice from independent advisors at the Company’s expense, to the
extent provided under applicable law and subject to the prior written approval
of the CEO and/or the Board.

 

12.This Agreement refers to your appointment as a Director of the Company and
your future membership on the committees of the Board.

 

13.You shall ensure that you comply at all times with the Company’s inside
trading policies as in effect from time to time.

 

14.You shall discharge your general duties as a Director pursuant to the
Company’s Articles of Incorporation, Bylaws and applicable law.

 

15.This Agreement shall be governed by and construed in accordance with the law
of the State of Massachusetts.

 

Please sign the attached copy of this Agreement and return it to the Company to
signify your acceptance of the terms set out above.

 

***

 



 4 

 

 



Sincerely yours,

 

XENETIC BIOSCIENCES INC.

 

 

___________________________

Name: Jeffrey Eisenberg

Title: Chief Executive Officer

 

 

 

AGREED AND ACKNOWLEDGED BY:

 

 

 

Name of Director:

 

 

 

 

 



 5 

